Title: [Diary entry: 22 October 1788]
From: Washington, George
To: 

Wednesday 22d. Thermometer at 49 in the Morning 60 at Noon and 60 at Night. Clear all day with the Wind (especially in the Night) fresh from So. Wt. Sent Mrs. O’Conner to Alexa. Rid to the Plantations at the Ferry, French’s & Dogue run. At the latter, the hands from the two first except the Ferry men & Carts, together with their plows as were the Plows of Muddy were all at work digging Potatoes & plowing & Hoeing in Wheat among the Corn. At Muddy hole—the Hoe People were pulling up their Pease wch. had been planted in Hills. They were in a manner green but the apprehension of a frost induced this Measure. Those Pease which were sent me by Colo. Spaight and planted at this place at the same were quite ripe and had been pulled great part of them many days ago—qty. of these latter about 9 bushels from about  Acres of grd. These are a very forward kind, and must be reserved for Seed.